Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claims 1 and 12 objected to because of the following informalities: “manoeuvre” should be replaced by –maneuver--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	In this case, the specification as filed does not provide support for “aligning the unmanned air vehicles in a linear array during a lifting maneuver” as claimed. Rather, the specification merely supports that the unmanned air vehicles may be aligned in a linear array during a lifting maneuver (see instant spec at page 4, line 5-6 which states “The unmanned air vehicles may be aligned in a linear array during a lifting manoeuvre.”). In other words, the specification as filed does not provide support for a positive step of “aligning … during a lifting maneuver”, which is viewed as a specific type of control step occurring during a lifting maneuver (which is unsupported). Rather, the specification merely supports that, during a lifting maneuver, nothing prevents the unmanned air vehicles from being aligned in a linear array. One of ordinary skill would understand the original disclosure to be directed to such an aligning step being done prior to a lifting maneuver at least because one would recognize that performing such an aligning step during a lifting maneuver would be overly complicated. For example, dynamics forces (e.g. wind/inertial rotation) and static forces (e.g. gravitational) on the component would need to be addressed for aligning during a lifting maneuver, non-of-which are suggested by the original disclosure in the context of aligning the unmanned air vehicles in a linear array during a lifting manoeuvre.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “coordinating the relative positions of the one or more unmanned air vehicles” in line 1. The scope of the claim cannot be ascertained. The reader is left in question as to what protection is sought with regard to “relative” at least because the claim is directed to coordinating relative position of a single unmanned air vehicle. I.e. to what is a position relative? Is it relative to the wind turbine component? Is it relative to something else? 	Based on appearance, and for examination, the claim will mean an unmanned air vehicle’s position is coordinated relative to the wind turbine component.
Claim 8 recites “the relative positions of the slave vehicles” in lines 3-4. The scope of the claim cannot be ascertained at least because the claim is directed to an embodiment wherein a reminder of the one or more unmanned air vehicles is zero. I.e. an embodiment having only a first master vehicle. Moreover, the reader is left in question as to what protection is sought with regard to “relative positions of the slave vehicles”. I.e. to what is a position relative? Is it relative to the wind turbine component? Is it relative to something else?	Based on appearance, and for examination, the claim will mean respective positions of a slave vehicle and a master vehicle are coordinated relative to the wind turbine component.
Claim 9 recites “wherein the one or more unmanned air vehicles include a secondary master vehicle”, however, claim 8 from which 9 depends previously establishes that the remainder of the one or more unmanned air vehicles are slave vehicles. The scope of the claim cannot be ascertained.	Based on appearance, and for examination, the claim will mean respective positions of a plurality of slave vehicles are coordinated relative to the wind turbine component while being distributed between a first master vehicle and a second master vehicle.
Claim 10 recites “the slave vehicles”. It is not understood to which slave vehicles the limitation refers. 
Claim 11 recites “the coordination of the relative positions of the unmanned air vehicles”. It is not understood whether this refers to the “coordinating” method step of claim 7 or to some other coordination. Moreover, the particular unmanned air vehicles to which the claim refers cannot be determined. 	Based on appearance, and for examination, the claim will mean coordinating the one or more unmanned air vehicles based on a differential GPS system.
Claims 8-11 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 12 recites “aligning the unmanned air vehicles”. The particular air vehicles being aligned cannot be understood.	Based on appearance, and for examination, the claim will mean aligning the one or more unmanned air vehicles.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al. (US 2020/0180763 A1) in view of Kirt et al. (US 2012/0085864 A1).
As to claim 1, Schutz teaches a method of handling a In addition to attachment of at least one aerial drone to a crane, for specific lifting tasks it may also be advantageous to lift by means of a plurality of aerial drones without the crane or the lifting hook thereof. It is thus possible, for example, to increase the operating range for a lifting task, which range is limited, in the case of a crane, by the radius thereof. Lifting a load only by means of aerial drones can also be helpful in order, for example, to lift components when assembling. - [70]), the method comprising:	moving one or more unmanned air vehicles to respective positions proximal to a A position determination means can be provided, which means continuously or cyclically determines the flight position of the aerial drone relative to the guide drone, wherein a position determination means of this kind may for example comprise a signal-locating means which can locate signals that originate from the aerial drone and/or are sent to the aerial drone, and/or can evaluate said signals with respect to particular signal characteristics, in order to determine therefrom the relative position of the aerial drone with respect to the guide drone. – [28]; A load suspension device on the aerial drone, for example a hoist  – [34]; If a plurality of aerial drones is teamed or yoked and used, without a crane, for lifting a load, the common control system can keep the two aerial drones at a distance from one another and fly said drones together, along a specified flight trajectory, to a target destination. In this case, the aerial drones can be fastened to the common load by means of separate hoist ropes for example, or can be fastened to a common lifting yoke to which the load is in turn fastened. – [16]; Note: moving proximal to a component is also necessary for lifting proximal a component);	controlling the one or more unmanned air vehicles to lift the The common controller can also comprise a lifting and/or tensile force control module, by means of which specified operating parameters of the aerial drone, such as the rotor speed and/or angle of attack, are controlled such that a load suspension device on the aerial drone is subjected to a desired force, in particular having a specified force magnitude and/or a specified force direction. For example, a suitable sensor system can monitor the tensile stress and/or the inclination of the hoist rope, which connects the drone to the load, relative to the horizontal, and on the basis thereof the aerial drone can be actuated so as to pull the load, by means of the drone, in a specified direction and at a specified strength or force. – [34]);	the method further including guiding the component Note: Though “wind turbine” as used in “wind turbine component” throughout the claim body has been given full weight for examination, “wind turbine” merely suggests an intended use of the component that does not limit the claim to a particular structure. Thus, the recitation may not be afforded patentable weight. See MPEP 2111.04(I).	However, Schutz does not explicitly disclose a wind turbine component of a wind turbine. Thus another reference will be discussed.	In a related invention, Kirt teaches moving a wind turbine component of a wind turbine for assembly or maintenance (Hoisting one or more wind turbine generator components to the wind turbine generator by an airship – [20]).	It would have been obvious to modify the disclosure of Schutz with the teachings of Kirt such that wind turbine components be moved with respect to wind turbines by the system of Schutz for assembly or maintenance operations of wind turbines as described. The motivation being to reduce lifting costs associated wind turbine assembly or maintenance.
As to claim 3, the combination teaches the method of claim 1, further comprising supporting the wind turbine component with each unmanned air vehicle by way of a respective support line (Schutz: The aerial drones can be fastened to the common load by means of separate hoist ropes for example, or can be fastened to a common lifting yoke to which the load is in turn fastened. – [71]).
As to claim 4, the combination teaches the method of claim 1, further comprising attaching a pair of unmanned air vehicles to a respective support line (Schutz: The aerial drones can be fastened to the common load by means of separate hoist ropes for example, or can be fastened to a common lifting yoke to which the load is in turn fastened.
As to claim 7, as best can be understood, the combination teaches the method of claim 1, further comprising coordinating the relative positions of the one or more unmanned air vehicles so that the wind turbine component is lifted in a predetermined orientation (Schutz: The additional aerial drone cannot only maintain a desired relative position relative to the main drone, but can also continuously change the mentioned relative position during a lifting procedure. For example, an elongate beam is lifted in an approximately horizontal orientation, and placed at the destination in an orientation that is rotationally offset with respect thereto – [25]; an aerial drone that is attached to the elongate load so as to be off-center can prevent or intentionally bring about rotation of the elongate load – [11]; Horizontal forces exerted on the load by the aerial drone can be used, by corresponding control of the aerial drone, for preventing and/or damping pendulum motions of the load – [12]; The aerial drone can also exert horizontal forces on the load in order to compensate wind loads, at least in part, and/or to minimize a diagonal pull of the hoist rope as a result of wind loads - [13]; In order to perform the mentioned lifting and directing functions, it is also possible for a plurality of aerial drones to be connected to the load, wherein it may be advantageous, for example, to position at least one pair of aerial drones on opposing sides of the lifting hook, and connect them to the load, in order to be able to exert horizontal forces on the load suspended thereon in approximately mutually opposing directions, or mutually compensate said forces,  [14]).
As to claim 12, as best can be understood, the combination teaches the method of claim 1 further comprising aligning the unmanned air vehicles in a linear array during a lifting manoeuvre (Schutz: best shown in F.2 and F.3).
As to claim 13, the combination teaches the method of claim 1 wherein the wind turbine component is a wind turbine blade (Schutz: lift by means of a plurality of aerial drones – [70]; Kirt: Using an airship to change blades on wind turbine generators – [57]).
As to claim 14, Schutz teaches the method of claim 1 including providing power to the one or more unmanned air vehicles by way of a tether system including at least one umbilical, including supporting the first end of the umbilical on a component of the wind turbine (Schutz: a load suspension device on the aerial drone, for example a hoist rope that connects the drone to the load – [34]).
As to claim 15, Schutz teaches a system for handling a component (Schutz: [2]) In addition to attachment of at least one aerial drone to a crane, for specific lifting tasks it may also be advantageous to lift by means of a plurality of aerial drones without the crane or the lifting hook thereof. It is thus possible, for example, to increase the operating range for a lifting task, which range is limited, in the case of a crane, by the radius thereof. Lifting a load only by means of aerial drones can also be helpful when erecting the crane, in order, for example,  [70]);	a UAV ground station computer system (Schutz: e.g. a remote control station – [44]);	 one or more lifting harnesses (a load suspension device on the aerial drone, for example a hoist rope that connects the drone to the load  – [34]) for carrying by the plurality of unmanned air vehicles; and	the system further comprising a guidance system associated with the A common controller can comprise a main controller having input means for inputting desired flight movements, from which control signals are generated and transmitted to the at least one aerial drone, on the basis of the input desired movements, and an additional controller from which control commands for the at least one and/or the further aerial drone are generated and transmitted, depending on the flight movements that were triggered by the main controller. – [60]; The common controller can also comprise a lifting and/or tensile force control module, by means of which specified operating parameters of the aerial drone, such as the rotor speed and/or angle of attack, are controlled such that a load suspension device on the aerial drone is subjected to a desired force, in particular having a specified force magnitude and/or a specified force direction. For example, a suitable sensor system can monitor the tensile stress and/or the inclination of the  – [34]; A transceiver unit is attached to the guide drone, which communicates with a transceiver unit on the aerial drone, such that the position of the aerial drone relative to the crane or the guide drone can be determined from the signal propagation times and/or signal strengths and/or signal directions within the meaning of the connection lines between the various transceiver units on the crane or machine side and the transceiver unit of the aerial drone – [29]; The additional control unit can comprise a follow-up control module, by means of which the additional aerial drone is controlled so as to automatically follow the flight movements of a main drone, without the machine operator having to, for this purpose, especially input desired movements for the addition aerial drone.  – [24]; A position determination means can be provided, which means continuously or cyclically determines the flight position of the aerial drone relative to the guide drone, wherein a position determination means of this kind may for example comprise a signal-locating means which can locate signals that originate from the aerial drone and/or are sent to the aerial drone, and/or can evaluate said signals with respect to particular signal characteristics, in order to determine therefrom the relative position of the aerial drone with respect to the guide drone. – [28]).Note: Though “of a wind turbine” as used in line 1 of the claim preamble has been given full weight for examination, “of a wind turbine” is merely an intended use that does not limit the system’s structure. Thus, the recitation may not be afforded patentable weight. See MPEP 2111.02(II).	Note: Though “wind turbine” as used in “wind turbine component” throughout the claim body has been given full weight for examination, “wind turbine” merely suggests an intended use of the component that does not limit the claim to a particular structure. Thus, the recitation may not be afforded patentable weight. See MPEP 2111.04(I).	However, Schutz does not explicitly disclose a wind turbine component of a wind turbine. Thus another reference will be discussed.	In a related invention, Kirt teaches moving a wind turbine component of a wind turbine for assembly or maintenance (Hoisting one or more wind turbine generator components to the wind turbine generator by an airship – [20]).	It would have been obvious to modify the disclosure of Schutz with the teachings of Kirt such that wind turbine components of wind turbines be moved by the system of Schutz for assembly or maintenance operations of wind turbines as described. The motivation being to reduce lifting costs associated wind turbine assembly or maintenance.
As to claim 16, the combination teaches the system of claim 15, wherein at least one of the plurality of unmanned air vehicles is configured to implement autonomous flight routines (Schutz: see the citations previously cited in the rejection of claim 15 w.r.t. the following of a guide drone).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claim 3 above, and further in view of Bouwer (US 9,205,922 B1).
As to claim 5, the combination teaches the method of claim 1, wherein each of the unmanned air vehicles is attached to a lifting yoke which is in turn attached to the component (Schutz: The aerial drones can be fastened to the common load by means of separate hoist ropes for example, or can be fastened to a common lifting yoke to which the load is in turn fastened. – [71]).	However, a lifting yoke which is in turn attached to the component “by one or more support lines” may not be explicitly disclosed.	It a related invention, Bouwer teaches a lifting yoke (156, F.1) which is in turn attached to the component by one or more support lines (see 150, F.1).	It would have been obvious to incorporate the teachings of Bouwer into the system of modified Schutz as described. The motivation being to provide more balanced lifting.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claim 3 above, and further in view of Goosen et al. (US 2011/0084162 A1).
As to claim 6, the combination teaches the method of claim 3.	However, “wherein the support lines are slings that run underneath the component” may not be explicitly disclosed.	In a related invention, Goosen teaches wherein the support lines are slings that run underneath the component (Goosen: best shown in F.1).	It would have been obvious to incorporate the teachings of Goosen into the system of Schutz as described. The motivation being to more securely support a payload that is being lifted.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claims 7, 15 above, and further in view of Abhyanker (US 9,022,324 B1).
As to claim 8, as best can be understood, Schutz teaches the method of claim 7, wherein one of the unmanned air vehicles is designated a master vehicle (Schutz: a guide drone – [26]).	Note: though the “wherein” and “whereby” clauses have been fully considered for examination, the limitations that follow may not be afforded patentable weight because they do not require steps to be performed. See MPEP 2111.04(I).	Worth mentioning, Schutz also discloses an unmanned air vehicle designated as a slave vehicle that coordinates its movement with the movement of the master vehicle (The aerial drone automatically follows movements of the guide drone – [26]).	However, “the other unmanned air vehicles being slave vehicles, whereby the relative positions of the slave vehicles are coordinated with that master vehicle” may not be explicitly disclosed.	In a related invention, Abhyanker teaches the other unmanned air vehicles being slave vehicles, whereby the relative positions of the slave vehicles are coordinated with that master vehicle (Abhyanker: multiple slave aerial vehicles and one master aerial vehicle – c.11, l.7-8; The slave aerial vehicle(s) minors and/or mimics the path, speed, maneuvers, position, and/or altitude of the master aerial vehicle in a designated manner – c.10, l.24-26)	It would have been obvious to incorporate the teachings of Abhyanker into the system of modified Schutz as described. The motivation being to provide more balanced lifting of larger payloads.
As to claim 17, the combination teaches the system of claim 15;	and wherein one of the plurality of unmanned air vehicles is designated as a master vehicle (Schutz: a guide drone – [26]).	Worth mentioning, Schutz also discloses an unmanned air vehicle designated as a slave vehicle that coordinates its movement with the movement of the master vehicle (The aerial drone automatically follows movements of the guide drone – [26]). multiple slave aerial vehicles and one master aerial vehicle – c.11, l.7-8; The slave aerial vehicle(s) minors and/or mimics the path, speed, maneuvers, position, and/or altitude of the master aerial vehicle in a designated manner – c.10, l.24-26)	It would have been obvious to incorporate the teachings of Abhyanker into the system of modified Schutz as described. The motivation being to provide more balanced lifting of larger payloads.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz, Kirt, and Abhyanker as applied to claim 8 above, and further in view of Hall et al. (US 2017/0144757 A1).
As to claim 9, as best can be understood, the combination teaches the method of claim 8.	Note: though the “wherein” and “whereby” clauses have been fully considered for examination, the limitations that follow may not be afforded patentable weight because they do not require steps to be performed. See MPEP 2111.04(I).	However, “wherein the one or more unmanned air vehicles include a secondary master vehicle, whereby the relative positions of the slave vehicles are distributed between the master vehicles” may not be explicitly described.	Hall teaches another one of the unmanned air vehicles is designated as a secondary master (more of the UAVs may control the collective UAV configuration – [73]), 
As to claim 10, as best can be understood, the combination teaches the method of claim 9 wherein the first or second master vehicles send signals to the slave vehicles to coordinate movement thereof (Schutz: A transceiver unit is attached to the guide drone, which communicates with a transceiver unit on the aerial drone, such that the position of the aerial drone relative to the crane or the guide drone can be determined from the signal propagation times and/or signal strengths and/or signal directions within the meaning of the connection lines between the various transceiver units on the crane or machine side and the transceiver unit of the aerial drone – [29]; The additional control unit can comprise a follow-up control module, by means of which the additional aerial drone is controlled so as to automatically follow the flight movements of a main drone, without the machine operator having to, for this purpose, especially input desired movements for the addition aerial drone.  – [24]).

Claims 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claims 7, 15 above, and further in view of Trowbridge et al. (US 2014/0231590 A1).
As to claim 11, the combination teaches the method of claim 7.	However, “wherein the coordination of the relative positions of the unmanned air vehicles is based on a differential GPS system” may not be explicitly disclosed.	In a related invention, Trowbridge teaches wherein the coordination of the relative positions of the unmanned air vehicles is based on a differential GPS system (Precise positioning of the airborne vehicles, such as through differential GPS – [22]).	It would have been obvious to incorporate the teachings of Trowbridge into the system of modified Shutz as described. The motivation being to provide more accurate positioning.
As to claim 18, Shutz teaches the system of claim 15.	However, “wherein flight control of the plurality of unmanned air vehicles is based on a differential GPS system” may not be explicitly disclosed.	In a related invention, Trowbridge teaches wherein flight control of the plurality of unmanned air vehicles is based on a differential GPS system (Precise positioning of the airborne vehicles, such as through differential GPS – [22]).	It would have been obvious to incorporate the teachings of Trowbridge into the system of modified Shutz as described. The motivation being to provide more accurate positioning.

Claims 2, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claims 1, 15 above, and further in view of Lai et al. (US 2018/0046181 A1).
As to claim 2, the combination teaches the method of claim 1, wherein the guidance system is an optical guidance system, a radar-based guidance system or a lidar based guidance system.	However, “wherein the guidance system includes one or more of an optical guidance system, a radar-based guidance system or a lidar based guidance system” may not be explicitly disclosed.	In a related invention, Lai teaches wherein the guidance system includes one or more of an At each of the plurality of unmanned aerial vehicles, carrying out on-board collision avoidance based on the two-dimensional camera images from the on-board dual-lens cameras, while following the path specification. – [5]), a radar-based guidance system or a lidar based guidance system.	It would have been obvious to incorporate the teachings of Lai into the system of modified Shutz as described. The motivation being to decrease collisions.
As to claim 19, the combination teaches the system of claim 15.	However, “wherein the guidance system includes one or more of an optical guidance system, a radar-based guidance system or a lidar based guidance system” may not be explicitly disclosed.	In a related invention, Lai teaches wherein the guidance system includes one or more of an optical guidance system (At each of the plurality of unmanned aerial vehicles, carrying out on-board collision avoidance based on the two-dimensional camera images from the on-board dual-lens cameras, while following the path specification. – [5]), a radar-based guidance system or a lidar based guidance system.	It would have been obvious to incorporate the teachings of Lai into the system of modified Shutz as described. The motivation being to decrease collisions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claim 15 above, and further in view of Pubanz et al. (US 2019/0383275 A1).
As to claim 20, the combination teaches the system of claim 15.	However, “a tether system for providing power to the unmanned air vehicles, the tether system including at least one umbilical having a first end connected to a power supply, wherein the first end of A power line can supply the power to the drone from the wind turbine, e.g., from the nacelle or from the ground. The lighter than air vehicle also can be kept in position by one or more lines between the vehicle and the ground or between the vehicle and the wind turbine.- [41]).	It would have been obvious to incorporate the teachings of Pubanz into the system of Shutz as described. The motivation being to decrease power storage on the unmanned air vehicles which would provide unmanned air vehicle(s) with the added benefit of less weight and/or lower cost.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claim 15 above, and further in view of Wobben (US 2005/0061910 A1).
As to claim 21, combination teaches the system of claim 15.	However, “wherein the plurality of unmanned air vehicles are electrically powered” may not be explicitly disclosed.	In a related invention, Wobben teaches wherein the plurality of unmanned air vehicles are electrically powered (An aircraft for lifting heavy loads with a plurality of electric lifting and thrusting motors [2]).	It would have been obvious to incorporate the teachings of Wobben into the system of modified Shutz as described. The motivation being to provide better motion control and/or to decrease the .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz and Kirt as applied to claim 1 above, and further in view of Hoffmann et al. (US 2016/0138561 A1).
As to claim 22, the combination teaches the method of claim 1.	Worth mentioning, the combination teaches maintaining a position of the component (Schutz: [11], [12], [13]).	However, “maintaining a position of the wind turbine component relative to the wind turbine for attachment of the wind turbine component to the wind turbine” may not be explicitly disclosed. 	In a related invention, maintaining a position of the wind turbine component relative to the wind turbine for attachment of the wind turbine component to the wind turbine (Fig. 2 illustrates stabilizing, i.e. maintaining, a wind turbine blade 208 at a position relative to the wind turbine 102/106 for attachment of the wind turbine component to the wind turbine.)	It would have been obvious to incorporate the teachings of Hoffman into the system of modified Schutz such that maintaining a position of the wind turbine component relative to the wind turbine for attachment of the wind turbine component to the wind turbine be performed as described. The motivation being to better prevent installation error.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz, Kirt, and Bouwer as applied to claim 5 above, and further in view of Veronese et al. (US 2017/0291707 A1).
As to claim 24, the combination teaches the method of claim 5.	However, “wherein the lifting yoke includes a sensor to detect the orientation of the lifting yoke” may not be explicitly disclosed. .

Allowable Subject Matter
Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
Applicant argues, beginning at the bottom of page 8, that the recitations of “wind turbine” as used in -wind turbine component- throughout the claims (specifically, claims 1 and 15) limits the component to a particular structure.	However, the examiner respectfully disagrees.	NOTE: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.	In this case, the phrase “wind turbine” as used in “wind turbine component” throughout the body of claims merely suggests an intended use of a component and does not limit the component to a particular structure. Specifically, the disclosure does not provide any explicit definition of “wind turbine Wind turbines are large structures which comprise many heavy components such as generating equipment, tower segments, wind turbine blades and so on.”; also see page 4, lines 10-11 which states “wind turbine components such as replacement electronic modules, tool packages, gearbox components, sensor packages, and so on.”) that the phrase amounts to no more than merely linking any generic component to an intended field of use of that component. The phrase “wind turbine” as used in -wind turbine component- does not limit the component to a particular structure. Thus, the recitations may not be afforded patentable weight. 
Applicant argues, beginning at the bottom of page 8, that the recitation “of a wind turbine” as used in the preamble of claim 15 is structurally limiting.	However, the examiner respectfully disagrees.	NOTE: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.	In this case, the phrase “of a wind turbine” as used in “a component of a wind turbine” suggests an intended use of a component and does not limit the component to a particular structure. Specifically, the disclosure does not provide any explicit definition of “a component of a wind turbine”. Rather, the meaning of such a phrase is set forth in such broad and generic terms (e.g. see instant spec at page 1, lines 11-12 which states “Wind turbines are large structures which comprise many heavy components such as generating equipment, tower segments, wind turbine blades and so on.”; also see page 4, lines 10-11 which states “wind turbine components such as replacement electronic modules, tool packages, gearbox components, sensor packages, and so on.”) that the phrase “of a wind turbine” amounts to no more than merely linking any generic component to an intended field of use of that component. The 
Applicant argues, at the middle paragraph on page 12, that the prior art does not teach “guiding the component to the wind turbine using a guidance system” inasmuch as “there is no ‘item 1’ on page 7 of Schutz”.	However, the examiner respectfully disagrees.	Page 7 of Schutz clearly shows a numerical list beginning with 1, a.k.a. item 1. The combination teaches guiding the component to the wind turbine (Kirt: [20]) using a guidance system (Schutz: page 7, item 1).
Applicant further argues, at the middle paragraph on page 12, that the prior art does not teach “guiding the component to the wind turbine using a guidance system” because Schutz does not teach a guidance system for the load being lifted.	However, the examiner respectfully disagrees.	Applicants argument is based on a mischaracterization of the prior art and of what is claimed. Schutz clearly discloses a system that guides the loads being lifted, or in other words, a guidance system for the load being lifted.
Applicant argues, at the bottom of page 12, that there is no motivation to combine Schutz and Kirt.	However, the examiner respectfully disagrees.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  	In this case, Schutz teaches a system for lifting that may be tailored to specific loads in such a way that one of ordinary skill could recognize a benefit of reduced cost (e.g. Schutz: avoid erecting a larger crane for this lifting task – [10]). Kirt teaches a need for lifting loads toward wind turbines in the field of wind turbine assembly and/or maintenance. One holding both disclosures would be motivated to modify the disclosure of Schutz with the teachings of Kirt such that lifting costs be reduced in the field of wind turbine assembly and/or maintenance. 
Applicant argues, at the bottom of page 13, that the combination is based on improper hindsight.  	However, the examiner respectfully disagrees.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues, beginning at the middle of page 14, that Kirt is used as the primary reference.	However, the examiner respectfully disagrees.	This argument is based on a mischaracterization of the office action, of the claimed invention, 
Applicant argues, from the middle of page 14 through the middle of page 16, the claimed invention is allowable because there would be no motivation to combine Kirt in view of Schutz.	However, the examiner respectfully disagrees.	This argument is based on a mischaracterization of the office action, of the claimed invention, and most importantly of what the prior art teaches. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, Kirt in view of Schutz is not set forth in the rejection of the claims.
Applicant argues, beginning at the bottom of page 17 that the prior art does not teach “a guidance system associated with the wind turbine component” because Schutz does not disclose a guidance system for the load being lifted.	However, the examiner respectfully disagrees.	Applicants argument is based on a mischaracterization of what is claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the load being lifted is equipped with a guidance system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




	


/ADAM D TISSOT/Primary Examiner, Art Unit 3663